829 F.2d 1121Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie James SEARLES, Plaintiff-Appellant,v.DANVILLE POLICE DEPARTMENT;  Kenney W. Daniels, Defendants-Appellees.
No. 87-6027.
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1987.Decided Sept. 15, 1987.

Appeal from the United States District Court for the Western District of Virginia, at Danville.  Jackson L. Kiser, District Judge.  (C/A No. 87-30-D)
Willie James Searles, pro se.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Appellant's petition for a bail bond is denied.  Searles v. Danville Police Department, C/A No. 87-30-D (W.D.Va., Feb. 20, 1987).